DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Cromarty on 5/09/2022.
The application has been amended as follows: 

In claim 1, line 14, “a third vehicle speed determine in response to” has been changed to “a prior vehicle speed determined in response to”
In claim 9, line 13, “a third vehicle speed” has been changed to “a prior vehicle speed”
In claim 14, line 11, “a third vehicle speed” has been changed to “a prior vehicle speed”
Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 9, and 14 are allowable for reciting determining “a second vehicle speed in response to the first predicted lateral acceleration exceeding a threshold value and a prior vehicle speed determined in response to an observed control level during a prior driver automated driving assistance system (ADAS) disengagement while navigating a similar curve condition” (emphasis added).
Saito et al. (U.S. Patent Application Publication No. 2012/0209489 A1; hereinafter Saito discloses wheel sensors (see at least [0063]), a camera (see at least [0068]), a smallest radius of curvature (see at least [0068]-[0069]), and determining the lateral acceleration using the determined speed and deceleration (see at least [0114]-[0116]). Saito further discloses determining a slower velocity to decelerate to prior to entering a curve (see at least [0114]) and saving the driver’s requested speed at a curve (see at least [0174]). However, Saito does not disclose determining the second vehicle speed based on the lateral acceleration exceeding a threshold and the saved driver speed (emphasis added).
Yamane et al. (U.S. Patent Application Publication No. 2015/0112569 A1; hereinafter Yamane) teaches determining a bank angle through image processing using a camera (see at least [0154]) and determining whether a lateral-skid acceleration exceeds the threshold (see at least [0127]). However, Yamane does not teach determining the second vehicle speed based on the lateral acceleration exceeding a threshold and the saved driver speed (emphasis added).
Schramm (U.S. Patent Application Publication No. 2012/0215415 A1) teaches using the braking behavior of the driver in the driver assistance system (see at least [0009]). However, Schramm does not teach determining the second vehicle speed based on the lateral acceleration exceeding a threshold and the saved driver speed (emphasis added). 
As written, the claims require the second speed be determined by both conditions (“lateral acceleration exceeding a threshold” and “a prior vehicle speed”) be satisfied. Thus, the combination of Saito, Yamane, and Schramm fail to teach the applicant’s invention in combination and as a whole. 
Claims 2-8, 10-13, and 15-20 would be allowable because they are dependent on claims 1, 9, and 14 and further define and limit the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662